IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


 IN RE: 2ND JUDICIAL DISTRICT                  : No. 44 MM 2020
 DECLARATION OF JUDICIAL                       :
 EMERGENCY (LANCASTER COUNTY)                  :



                                       ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2021, the Application Pursuant to Pa.R.J.A.

1952 is GRANTED. The President Judge of the Court of Common Pleas of Lancaster

County is authorized to suspend state or local rules that restrict the use of advanced

communication technology (ACT) in court proceedings through February 15, 2022,

subject to state and federal constitutional limitations. Judges shall be present in the

courthouse, judicial center, or other court facility whenever a proceeding is being

conducted by ACT, except for extraordinary circumstances, such as when court

properties have been closed due to inclement weather or other emergency under

Pa.R.J.A. 1950-1954, or when a proceeding is not being conducted during normal

business hours.